  Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 1 of 8 PageID: 92



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
BRANDON DOBSON,                :
                               :
          Petitioner,          :    Civ. No. 20-5519 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
WARDEN,                        :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Brandon Dobson, 76569-061
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Brandon Dobson brings this amended petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 asking to be

released to home confinement due to the coronavirus COVID-19

pandemic.   See ECF No. 6.    Respondent United States opposes the
     Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 2 of 8 PageID: 93



§ 2241 petition, arguing that the Court lacks habeas

jurisdiction over the request and that Petitioner failed to

exhaust his administrative remedies.           ECF No. 8.

       For the reasons that follow, the Court will dismiss the §

2241 petition.

I.    BACKGROUND

       Petitioner was sentenced on a one-count information

charging him with being a felon in possession of a firearm, 18

U.S.C. §§ 922(g), 924(a)(2).         Judgment of Conviction, United

States v. Dobson, No. 2:17-cr-94 (S.D. Ohio Oct. 16, 2017) (ECF

No. 33).     The district court sentenced Petitioner to a 46-month

term of incarceration with 3 years of supervised release to

follow.     Id.   “Assuming Petitioner receives all good conduct

time available, his projected release date is April 20, 2021.”

ECF No. 8 at 13.       He is presently confined at FCI Fort Dix, New

Jersey.

       Petitioner’s mother, Sonya Dobson, filed a request for home

confinement on Petitioner’s behalf on May 4, 2020.             ECF No. 1.

She argued that Petitioner suffers from “severe Bilateral

Maxillary Sinusitis and Minimal night ethmoid sinusitis” that

makes him susceptible to infection by the novel coronavirus

COVID-19, and “[t]he Administration at FCI Fort Disc [sic] is

not prepared to meet its duty to provide care as required by the

Constitution.”      Id.

                                       2
    Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 3 of 8 PageID: 94



      The Court concluded that Ms. Dobson did not meet the

requirements to bring the petition as a next friend for her son

and dismissed the petition without prejudice.           ECF No. 4.    It

permitted Petitioner to file an application on his own behalf or

for Ms. Dobson to return with the assistance of counsel.             Id.

      Petitioner submitted an amended document on June 11, 2020.

ECF No. 6.     He states that Fort Dix “has seen a significant

outbreak of COVID-19” 1 and “has failed to implement sufficient

precautionary measures to protect its inmates and has failed to

comply with Attorney General’s instruction to release inmates to

home confinement.”      Id. at 1.    He alleges that he is a “chronic

care inmate . . . because of the various ailments such as

bilateral maxillary sinusitis and minimal night ethmoid

sinusitis.”     Id.   “Mr. Dobson is not a danger to others or the

Community and the factors of 3553(a) warrant a reduction and or

redesignation to home confinement.         The sentencing judge did not

see Mr. Dobson as a repeat offender.”          Id. at 2.

      The United States argues that the Court lacks jurisdiction

over the petition because it contests the conditions of

Petitioner’s confinement as opposed to the execution of his




1 As of July 16, 2020, the BOP reports 5 inmates and 0 staff
members currently testing positive for COVID-19; 35 inmates and
5 staff members having recovered from the virus; and 0 inmate or
staff deaths at Fort Dix. See COVID-19 Cases, available at
https://www.bop.gov/coronavirus/ (last visited July 16, 2020).

                                      3
  Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 4 of 8 PageID: 95



sentence.    ECF No. 8.     It further argues Petitioner failed to

exhaust his administrative remedies before filing his habeas

petition.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.        Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      B.   Analysis

      The United States argues this Court lacks jurisdiction over

the petition because it does not concern the “core” of habeas.

“The ‘core’ habeas corpus action is a prisoner challenging the

authority of the entity detaining him to do so, usually on the

ground that his predicate sentence or conviction is improper or

invalid.”    McGee v. Martinez, 627 F.3d 933, 935 (3d Cir. 2010)

(citing Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002)).



                                     4
  Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 5 of 8 PageID: 96



Section 2241 “confers habeas jurisdiction to hear the petition

of a federal prisoner who is challenging not the validity but

the execution of his sentence.”       Coady v. Vaughn, 251 F.3d 480,

485 (3d Cir. 2001).    “Examples of habeas claims that affect the

duration of confinement include parole challenges, loss of good

time credits and incorrect sentence calculations.”          Wragg v.

Ortiz, No. 20-5496,         F. Supp. 3d ____, 2020 WL 2745247, at

*14 (D.N.J. May 27, 2020).      “Conversely, when the challenge is

to a condition of confinement such that a finding in plaintiff's

favor would not alter his sentence or undo his conviction,” a

civil rights action is the proper method to seek relief.

Leamer, 288 F.3d at 542.

     Petitioner argues that his illnesses combined with Fort

Dix’s allegedly insufficient response to COVID-19 make his

continued detention in that facility unconstitutional.           The

Honorable Renée Marie Bumb of this District recently dismissed a

putative class action filed under § 2241 raising claims like

Petitioner’s on behalf of all “medically vulnerable” inmates at

Fort Dix.   Wragg, No. 20-5496, 2020 WL 2745247.         After

discussing the general distinction between claims brought in

habeas versus claims brought in civil rights actions, Judge Bumb

noted that the Supreme Court in dicta left open the possibility

that prisoners might be able to challenge their confinement

conditions via a petition for a writ of habeas corpus in

                                    5
  Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 6 of 8 PageID: 97



exceptional circumstances.      See id. at *15 (citing Bell v.

Wolfish, 441 U.S. 520, 526 n.6 (1979); Preiser v. Rodriguez, 411

U.S. 475, 499 (1973)).     However, “neither the Supreme Court nor

the Third Circuit has ever recognized any exceptional

circumstance that would allow Petitioners to challenge their

conditions of confinement in a habeas petition.”          Id. (citing

Muhammad v. Close, 540 U.S. 749, 751 n.1 (2004)).          Judge Bumb

declined to find that the mere threat of exposure to COVID-19

was such an exceptional circumstance and dismissed for lack of

habeas jurisdiction.     “To be fair, Petitioners’ fear of

contracting COVID-19 is not unwarranted.        Such a fear permeates

American society, and in a prison environment such fears are

most likely heightened.     But nothing in the Complaint rises to

the level of circumstances that warrant habeas relief.”           Id. at

*19.

       The Court is persuaded by the reasoning in Wragg.

Petitioner has not presented any facts beyond a generalized

concern of contracting COVID-19 due to the alleged conditions at

Fort Dix.    To the extent the petition argues that the threat of

COVID-19 exposure in and of itself makes Petitioner’s

confinement in Fort Dix unconstitutional, the Court does not

have jurisdiction under § 2241.       The Court also lacks

jurisdiction over any claim for compassionate release or a

sentence reduction under 18 U.S.C. § 3582(c) because those

                                    6
    Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 7 of 8 PageID: 98



claims must be filed in the sentencing court, which in this case

is the Southern District of Ohio. 2

      Construing the petition liberally, the Court concludes that

release to home confinement is not warranted under the

Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub.

L. No. 116-136, § 12003(b)(2) (2020) at this time.            A claim that

the BOP arbitrarily denied Petitioner release on home

confinement under the CARES Act would appropriately be addressed

under § 2241, but there must be a BOP decision for the Court to

review.    See Roscoe Benton III, v. David Ortiz, No. 20-4056,

2020 WL 3287971, at *3 (D.N.J. June 18, 2020) (“[T]he factors

the BOP considers for home confinement eligibility under the

CARES Act are subject to deviation and may be revised if

circumstances change.       Therefore, exhaustion of administrative

remedies serves an important purpose.”).

      There is no evidence before the Court that Petitioner

sought home confinement under the CARES Act and was denied.              See

ECF No. 18-1 (Declaration of BOP Senior Attorney Christina

Clark).    Consequentially, “to the extent that Petitioner seeks

review of the BOP’s home confinement placement decision, the




2 The Court declines to transfer those claims to the Southern
District because Petitioner currently has a motion for reduction
of sentence under 18 U.S.C. § 3582 pending in that court.
United States v. Dobson, No. 2:17-cr-94 (S.D. Ohio Oct. 16,
2017) (ECF No. 48)

                                      7
  Case 1:20-cv-05519-NLH Document 9 Filed 07/17/20 Page 8 of 8 PageID: 99



petition is premature.”     Furando v. Ortiz, No. 20-3739, 2020 WL

1922357, at *4 (D.N.J. Apr. 21, 2020).        Petitioner is free to

file a § 2241 petition raising this argument after he has at

least attempted to exhaust this claim within the BOP.

Alternatively, Petitioner may file a civil rights claim

contesting the conditions of his confinement.

III. Conclusion

     The Court dismisses the habeas corpus petition for lack of

jurisdiction or, in the alternative, for failure to exhaust.

     An appropriate Order will be entered.



Dated: July 17, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    8
